Judgment unanimously affirmed. Memorandum: The accomplice’s testimony was sufficiently corroborated by independent evidence that defendant was in front of the store while the burglar alarm was sounding, that he ran to his car and drove off with another person as the police approached, and that he was in possession of the fruits of the burglary when apprehended minutes later (see, CPL 60.22 [1]; People v Pasciuta, 104 AD2d 1010).
Defendant’s request that we exercise our discretionary power to modify the sentence is devoid of merit. (Appeal from judgment of Erie County Court, Wolfgang, J.—burglary, third degree.) Present—Denman, J. P., Boomer, Pine, Balio and Lowery, JJ.